 Case 4:19-cv-00507-ALM Document 16 Filed 08/08/19 Page 1 of 1 PageID #: 151



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:19-cv-00507
Name of party requesting extension: Southwest Airlines, Co.
Is this the first application for extension of time in this case?                             Yes
                                                                                              No
            If no, please indicate which application this represents:                     ✔ Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 07/12/2019
Number of days requested:                        30 days
                                              15 days
                                            ✔ Other _____
                                                    11 days
New Deadline Date: 09/13/2019 (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Michael Swartzendruber
            State Bar No.: 19557702
            Firm Name: Norton Rose Fulbright US LLP
            Address: 2200 Ross Ave. Suite 3600
                         Dallas, Texas 75201


            Phone: (214) 855-8000
            Fax: (214) 855-8200
            Email: michael.swartzendruber@nortonrosefulbright.com
                  A certificate of conference does not need to be filed with this unopposed application.
